448 So.2d 622 (1984)
NORTH BROWARD HOSPITAL DISTRICT, d/b/a Broward General Medical Center, Petitioner,
v.
Keven J. LUCAS, A mINOR, BY AND THROUGH hIS mOTHER AND nEXT Friend, Annie M. Lucas and Annie M. Lucas, Individually, Respondents.
No. 83-2127.
District Court of Appeal of Florida, Fourth District.
April 18, 1984.
James C. Sawran of Bernard & O'Brien, Fort Lauderdale, for petitioner.
Sheldon J. Schlesinger, Fort Lauderdale, and Joel D. Eaton of Podhurst, Orseck, Parks, Josefsberg, Eaton, Meadow & Olin, P.A., Miami, for respondents.
PER CURIAM.
This is a petition for common law certiorari. It is directed to an order compelling North Broward Hospital District to produce:
1. Any and all records of each and every individual in the labor room and the delivery room on the date of the incident complained of herein, from 4:00 P.M. until 10:00 P.M.
2. The names and records of each and every caesarian section performed from 5:00 P.M. to 9:00 P.M. on the date of the incident complained of herein.
We have jurisdiction and grant review upon authority of Fla.R.App.P. 9.030(b)(2).
We grant certiorari and quash the above-mentioned upon authority of Argonaut Insurance Co. v. Peralta, 358 So.2d 232 (Fla. 3d DCA) cert. denied, 364 So.2d 889 (Fla. 1978); Fidelity & Casualty Co. of New York v. Lopez, 375 So.2d 59 (Fla. 4th DCA *623 1979); Teperson v. Donato, 371 So.2d 703 (Fla. 3d DCA 1979).
Our action should not be read as preventing the respondent/plaintiff from obtaining the names and addresses of other patients who were present in the labor room and who may be potential witnesses.
CERTIORARI GRANTED.
GLICKSTEIN, HURLEY and WALDEN, JJ., concur.